DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 14 October 2021), Claims 1-20 are pending.
Based on the current set of claims (Claims, 14 October 2021), Claims 1, 10, and 17 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding Claim 1, Claim 10, and Claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20200186317 A1 using the provisional filing date of 23 March 2017 corresponding .
Regarding Claim 10, Kim discloses an apparatus comprising: 
a processor (¶74-76, Kim discloses a user equipment comprising a processor); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶74-76 & ¶79, Kim discloses the user equipment comprising further comprising memory storing software for execution by the processor), the program comprises instructions for: 
receiving first indication information through a physical downlink control channel (¶135 | Application 62/500,556: ¶127, Kim receiving, by a user equipment (UE) via Radio Resource Control (RRC) signaling, downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) where the DCI comprises Preemption Indication (PI) information), wherein the first indication information comprises second indication information with a length of m bits (¶123 | Application 62/500,556: ¶115, Kim discloses that the PI information comprising a plurality of bits), and each bit of the second indication information corresponds to one subset of the plurality of subsets of time-frequency resources (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of preemption indication (PI) corresponds to a symbol of a plurality of symbols) and indicates whether no transmission to the apparatus is present in a corresponding subset (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of whether a transmission of ultra low latency traffic/communication occurs or does not occur on the corresponding symbol), and wherein m is an integer greater than 1 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols); and 
determining, based on the segmentation method and the first indication information, a first subset from the plurality of subsets of time-frequency resources, with no transmission to the apparatus present in the first subset (¶123 | Application 62/500,556: ¶115, Kim discloses determining for each symbol, whether a transmission of ultra-reliable low latency traffic/communication occurs or does not occur on the corresponding symbol, based upon the pre-emption information indicating where pre-emption can occur).
However, Kim does not explicitly disclose receiving, by a terminal device via radio resource control (RRC) signaling, an indication indicating a segmentation method in a plurality of segmentation methods for a first time-frequency resource, the plurality of segmentation methods comprising a first segmentation method and a second segmentation method, the first segmentation method indicating that the first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain, and the second segmentation method indicating that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and a frequency domain.
Hong teaches receiving, by a terminal device via signaling, an indication indicating a segmentation method in a plurality of segmentation methods for a first time-frequency resource (¶84 & Fig. 10 (S1040), Hong teaches receiving, by a terminal from a base station, control information where the control information indicates information on a puncturing pattern, and/or information on a resource region for transmitting a URLLC signal), the plurality of segmentation methods comprising a first segmentation method and a second ¶34 & Fig. 1, Hong teaches that the information on a resource region for transmitting a URLLC signal may be allocated by time-division multiplexing, frequency-division multiplexing, and a mixture of time and frequency division multiplexing.  Examiner correlates time-division multiplexing to “the first segmentation method”.  Examiner correlates a mixture of time and frequency division multiplexing as “the second segmentation method”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by receiving, by a terminal device via signaling, an indication indicating a segmentation method in a plurality of segmentation methods for a first time-frequency resource, the plurality of segmentation methods comprising a first segmentation method and a second segmentation method, the first segmentation method indicating that the first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain, and the second segmentation method indicating that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and a frequency domain as taught by Hong because wireless communication is improved by enabling efficient coexistence of heterogeneous services (Hong, ¶2).

KSR teaches that signaling is radio resource control signaling would have been obvious to try.  Here, there are three forms of signaling: downlink control information (Layer 1 signaling), Media Access Control signaling, and Radio Resource Control (RRC) signaling.  Selecting any one of these would have solved the problem with a reasonable expectation of success (See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 10.
Regarding Claim 16, Kim in view of Hong discloses the apparatus according to claim 10.
Kim further discloses m is equal to 14 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols of any number).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 16.
Regarding Claim 17, Kim discloses an apparatus comprising: 
a processor (¶74-76, Kim discloses a base station comprising a processor); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶74-76 & ¶79, Kim discloses the base station comprising further comprising memory storing software for execution by the processor), the program comprises instructions for: 
determining first indication information (¶135 | Application 62/500,556: ¶127, Kim transmitting, by a base station (BS), Preemption Indication (PI) information for transmission within downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH)), wherein the first indication information comprises second indication information ¶123 | Application 62/500,556: ¶115, Kim discloses that the PI information comprising a plurality of bits), and each bit of the second indication information corresponds to a subset of the plurality of subsets of time-frequency resources (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of the PI information corresponds to a symbol of a plurality of symbols) and indicates whether no transmission to the terminal device is present in a corresponding subset (¶123 | Application 62/500,556: ¶115, Kim discloses each bit of whether a transmission of ultra-reliable low latency traffic/communication occurs or does not occur on the corresponding symbol), and wherein m is an integer greater than 1 (¶123 | Application 62/500,556: ¶115, Kim discloses a plurality of bits corresponding to a total number of symbols); and 
sending the first indication information to the terminal device through a physical downlink control channel (¶135 | Application 62/500,556: ¶127, Kim transmitting, by the BS to the UE, DCI over the PDCCH where the DCI comprises Preemption Indication (PI) information).
However, determining a segmentation method indicating that a first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain or in a frequency domain (¶104-105 | Application 62/500,556: ¶96-97, Kim discloses determining, by a base station (BS), how resource are divided, or segmented, into a first portion allowing for preemption and a second portion not allowing for preemption);
notifying the segmentation method to a terminal device via radio resource control (RRC) signaling (¶104-105 | Application 62/500,556: ¶96-97, Kim discloses sending, to a user equipment (UE) via Radio Resource Control (RRC) signaling, information indicating how resources are divided, or segmented, to allow for pre-emption or not to allow for pre-emption); 
However, Kim does not explicitly disclose determining a segmentation method for a first time-frequency resource in a plurality of segmentation methods, the plurality of segmentation methods comprising a first segmentation method and a second segmentation method, the first segmentation method indicating that the first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain, and the second segmentation method indicating that the first time- frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and a frequency domain and sending an indication indicating the segmentation method to a terminal device via radio resource control (RRC) signaling.
Hong teaches determining a segmentation method for a first time-frequency resource in a plurality of segmentation methods (¶84 & Fig. 10 (S1040), Hong teaches determining, by a base station for transmission to a terminal, control information where the control information indicates information on a puncturing pattern, and/or information on a resource region for transmitting a URLLC signal), the plurality of segmentation methods comprising a first segmentation method and a second segmentation method, the first segmentation method indicating that the first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain, and the second segmentation method indicating that the first time- frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and a frequency domain (¶34 & Fig. 1, Hong teaches that the information on a resource region for transmitting a URLLC signal may be allocated by time-division multiplexing, frequency-division multiplexing, and a mixture of time and frequency division multiplexing.  Examiner correlates time-division multiplexing to “the first segmentation method”.  Examiner correlates a mixture of time and frequency division multiplexing as “the second segmentation method”); and sending an indication indicating the segmentation method to a terminal device via radio resource control (RRC) signaling (¶84 & Fig. 10 (S1040), Hong teaches transmitting, by a base station to a terminal, control information where the control information indicates information on a puncturing pattern, and/or information on a resource region for transmitting a URLLC signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by determining a segmentation method for a first time-frequency resource in a plurality of segmentation methods, the plurality of segmentation methods comprising a first segmentation method and a second segmentation method, the first segmentation method indicating that the first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain, and the second segmentation method indicating that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and a frequency domain and sending an indication indicating the segmentation method to a terminal device via signaling as Hong, ¶2).
However, Kim in view of Hong do not disclose that the signaling is radio resource control (RRC) signaling.
KSR teaches that signaling is radio resource control signaling would have been obvious to try.  Here, there are three forms of signaling: downlink control information (Layer 1 signaling), Media Access Control signaling, and Radio Resource Control (RRC) signaling.  Selecting any one of these would have solved the problem with a reasonable expectation of success (See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 2, 4, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hong in further view of Park et al. (US 20180270798 A1 using the filing date of 14 March 2018; hereinafter referred to as “Park”).
Regarding Claim 11, Kim in view of Hong discloses the apparatus according to claim 10.
However, Kim in view of Hong does not explicitly disclose the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain, each subset comprises a first time domain unit, and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource.
Park teaches the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain (¶116 & Fig. 2, Park discloses that the monitoring configuration information indicates a first plurality of resources that that are time resources grouped together for the preempted Ultra Reliable Low Latency Communication (URLLC) traffic will be notified to the UE and also indicates a second plurality of resources that are not for the preempted URLLC traffic.  Examiner correlates the first plurality of resources to "a plurality of time-frequency resources"), each subset comprises a first time domain unit (¶116 & Fig. 2, Park discloses that the pre-empted region is sub-divided into at least three time-frequency resources), and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource (Fig. 2, Park discloses that the time/duration of the pre-empted regions is larger than the time durations of the sub-divided portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Hong by requiring that the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in the time domain, each subset comprises a first time domain unit, and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource as taught by Park because multiplexing of data traffic between respective services is rendered more efficient (Park, ¶5).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 11.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 11.
Regarding Claim 13, Kim in view of Hong discloses the apparatus according to claim 10.
However, Kim in view of Hong does not explicitly disclose the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain, and each subset comprises a first frequency domain unit and a first time domain unit.
¶116-119 & Fig. 2, Park discloses that the pre-emption region may comprise a first pre-emption region and a second pre-emption region which are separated by frequency.  The first pre-emption region further comprises smaller pre-emption resources that are grouped by frequency and time and the second pre-emption region further comprise smaller pre-emption resources that are group by frequency and time.), and each subset comprises a first frequency domain unit and a first time domain unit (Fig. 2, Park discloses that each of the smaller pre-emption resources have a time domain/duration of a slot and a bandwidth part value defined by the CORESET).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Hong by requiring that the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain as taught by Park because multiplexing of data traffic between respective services is rendered more efficient (Park, ¶5).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 13.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 13.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hong in further view of Qualcomm Incorporated (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 7th April 2017, 3GPP TSG-RAN WG1 #88b, Tdoc: R1-1705623; hereinafter referred to as “Qualcomm”).

However, Kim in view of Hong does not explicitly disclose a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information.
Qualcomm teaches a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information (Pg. 2-3: §2 Preemption Multiplexing of eMBB and URLLC in DL & Figure 1 & Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3, Qualcomm teaches that the time-domain length of a URLLC resource has the same length, in time, as the time domain length of an indication channel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Hong by requiring that a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information as taught by Qualcomm because reference signal overhead is reduced (Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474